Citation Nr: 1310564	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO. 10-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral pes planus. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a special processing unit ("Tiger Team" of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Ultimately, the RO in Chicago, Illinois has jurisdiction of the case. 

The Board has rephrased the Veteran's claim for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that in adjudication of a veteran not represented by legal counsel, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 





Bilateral Pes Planus: The Veteran was afforded a VA examination to determine the etiology of his pes planus in September 2008. After obtaining a personal history from the Veteran and physical examination testing, the VA examiner diagnosed the Veteran with mild congenital pes planus with mild medial arch tenderness to palpation. The examiner concluded that the mild congenital pes planus is a preexisting condition that was not permanently worsened by service beyond its natural progression. See the September 2008 VA examination report. The opinion is inadequate because the examiner failed to provide an explanation as to whether, and if so why the Veteran's preexisting mild congenital pes planus was permanently worsened by service beyond its natural progression. 

Acquired Psychiatric Disorder: In a March 2008 statement, the Veteran alleged that while in service, he was struck in the face and discharged against his will because he complained about "leg and feet pain." He stated that this incident caused PTSD. 

In September 2008, the Veteran was afforded a VA examination to determine the etiology of his claimed PTSD. After eliciting a personal history from the Veteran and mental status testing, the VA examiner diagnosed him with depressive disorder and found that the Veteran did not meet the DSM-IV criteria for PTSD. While the examiner determined that a diagnosis could not be rendered for the claimed PTSD, the VA examiner failed to provide an opinion as to the etiology of the Veteran's depressive disorder. The issue of service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, must be remanded for a nexus opinion. 

Additionally, at the September 2008 examination, the Veteran reported receiving treatment at the Vet Center in Chicago Heights. There is no indication in the claims file that the records from the Vet Center have been obtained. While this case is in remand status, the RO/AMC must take steps to obtain any available Vet Center records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Request treatment records from the Chicago Heights Vet Center in Chicago Heights, Illinois. To the extent these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas subpart (c)(1) controls to the extent they are not. The Veteran also must be appropriately notified if unable to obtain these records. 38 C.F.R. § 3.159(e)(1). 

2. Return the claims file and a copy of this remand to the examiner who conducted the September 2008 VA podiatry examination. If that examiner is not available, schedule the Veteran for a VA podiatry or similarly specialized examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The claims files MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed. 



c. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

(i) The Veteran was diagnosed with asymptomatic bilateral pes planus at the May 1966 entrance examination. 

(ii) At the May 1967 discharge examination, the Veteran's feet were reported as being normal. 

(iii) The September 2008 examiner diagnosed the Veteran with mild congenital pes planus that preexisted service and was not permanently worsened by service beyond its natural progression. 

d. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's bilateral pes planus preexisted his entry into active military service?

(ii) If it is found as medically undebatable that bilateral pes planus did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iii) If bilateral pes planus is not found to have so preexisted service, did it have its onset during active military service? 

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

f. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the claims file and a copy of this remand to the examiner who conducted the September 2008 VA psychiatric examination. If that examiner is not available, schedule the Veteran for a VA psychiatric examination, to be conducted by a qualified examiner. Issue an opinion that specifically addresses the question below with a full explanation for any conclusions. The following considerations will govern the examination: 

a. The claims files MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination. 

b. The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination. Any special diagnostic studies deemed necessary must be performed.  

c. With respect to the review of the claims file, the Board calls the examiner's attention to the following:

(i) The Veteran was initially discharged from service in May 1967 under conditions other than honorable.

(ii) The Veteran's discharge was upgraded to under honorable conditions in May 1981. It was noted that the reason for separation was "misconduct - an established pattern for shirking." 

(iii) The Veteran went absence without official leave (AWOL) from January 1967 to February 1967.

(iv) The Veteran was charged with disorderly conduct and injuring the property of another while in service in April 1967. 

(v) The Veteran's in-service stressor is that he was struck in the first by his first sergeant and discharged against his will because he complained of leg and foot pain. 

(vi) The September 2008 VA examiner diagnosed the Veteran with depressive disorder and not PTSD. 

d. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question: 

(i) Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder is caused by or a result of the Veteran's active service? 

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

f. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


